FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTISIA YESENIA ALCAZAR-                         No. 07-74469
GONZALEZ,
                                                 Agency No. A095-176-434
               Petitioner,

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Artisia Yesenia Alcazar-Gonzalez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to remand to present new evidence in support of her application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey,

538 F.3d 1057, 1062 (9th Cir. 2008), and we grant the petition for review and

remand for further proceedings.

      The BIA abused its discretion in denying Alcazar-Gonzalez’s motion to

remand where the new evidence she presented with her motion was sufficient

under In re Recinas, 23 I. & N. Dec. 467 (BIA 2002), to establish prima facie

eligibility for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592,

600 n.6 (9th Cir. 2006) (to establish a prima facie case, petitioner must show a

reasonable likelihood of satisfying the statutory requirements for relief).

      We therefore grant the petition for review and remand to the BIA with

instructions to remand to the immigration judge for a new hearing on Alcazar-

Gonzalez’s cancellation application.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                   07-74469